Title: To James Madison from William Madison, 19 June 1802
From: Madison, William
To: Madison, James


Dr. Brother
19th June 1802
Mr Taylor, having had the Measles, could not draw the Bill & Answers ’till lately since which I have been indisposed myself. All the Answers are made out, except Nelly’s, & hers will be ready in a few days. You, Myself & the grand children are Dfts. and answer seperately. Mr Taylor has drawn the Bill very full & I trust will bring the case fully before the Chancellor. If Council shd. be satisfied with the decree it will be unnecessary to go to the Court of Appeals for the same reservation in favor of Infants will be made there as in Chancery. The only way to prevent the Infants reviving their Claims wd be to make them Plfts. the right to do which is very questionable.
I shall forwd your answer in a few days, by the Mail. It will be unnecessary to send you the Bill as it complains generally. I am as anxious as any one for a decree. Love to all with you
Wm Madison
 

   
   RC (NjP).



   
   For the complex legal actions involved in the settlement of the estate of James Madison, Sr., see William Madison to JM, 22 Sept. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:124–25 and n. 1).


